EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Holtz on January 25, 2021.

The application has been amended as follows: 
Please amend the title of the specification as follows:

On [page 1] of Applicant’s specification, please change the title of the invention from “DISPLAY CONTROL APPARATUS, DISPLAY CONTROLLING METHOD AND DISPLAY CONTROL PROGRAM” to --DISPLAY CONTROL APPARATUS, DISPLAY CONTROLLING METHOD AND DISPLAY CONTROL PROGRAM FOR PROVIDING GUIDANCE USING A GENERATED IMAGE--.

Allowable Subject Matter
Claims 1-13 and 16-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Examiner has carefully considered independent claims 1, 18, and 19. None of the cited arts of records discloses, suggest, nor teaches an apparatus that displays an acquired image as a first image [figure 10A, ‘51h’] and an auxiliary substitute image having auxiliary information added to the substitute image as a second image [figure 10A, ‘52h’], and swapping the first and second images based on a [page 43, paragraph 4 to page 45, paragraph 1], as recited in claim 1. Independent claims 18 and 19 contain similar limitations and are allowable for the same reasons.
Regarding claim 1, the closest prior art Jennings et al (Pub. No. US 2019/0066348 A1) discloses providing a tutorial system for makeup [paragraph 58] wherein a camera captures an image of a user’s face [paragraphs 61, 81, 125]. Based on the captured image, an avatar is created that corresponds to the user’s face [paragraphs 83-84]. The user is then presented with step-by-step instructions for a chosen makeup style on the display [paragraph 86]. The step-by-step instructions are shown on the display by overlaying graphical elements over the avatar of the user [paragraphs 91, 117-118]. Makeup instructions are provided in a window 261, along with a mirror window 262 used to show mirror functionality of a captured real-time video of the user [paragraph 183; figures 15a-e]. However, Jennings does not expressly teach swapping displays of the user and the avatar based on a managed proficiency level of the user.
The prior art Aragones et al (U.S. Patent No. 9,811,639) discloses a computer system [figure 1B] having input devices [column 4, lines 45-52] used to capture an image of a user [column 4, line 63 to column 5, line 19]. A profile is associated with a user [column 14, lines 57-64]. The captured image of the user ‘410a’ is displayed in a small display [column 15, lines 4-10; figure 4] and a virtual trainer ‘404a’ that provides guidance or instructions to the user is displayed in a larger display [column 12, lines 44-47; column 13, lines 3-8, 22-23, 31-39; figures 4A, 6] along with real-time calculations [column 15, lines 58-59]. Although Aragones discloses that attributes of the virtual trainer may be altered based upon the user’s movements or preferences [column 12, line 64 to column 13, line 2], Aragones does not expressly teach recognizing a user from the captured image, displaying the trainer when the user is recognized, and swapping displays of the user and trainer based on a managed proficiency level of the user.
Prior art Doorgeest (U.S. Patent No. 9,566,526) discloses providing an interface having a larger-size display displaying a captured image and a smaller-size display [column 13, lines 13-16]. The larger-size display may display a user’s own captured image [column 13, lines 21-22]. The smaller-size display may display a pre-recorded video or an avatar [column 13, lines 2-7]. A user may provide input to swap what’s displayed in the smaller-size display with the larger-size display [column 13, lines 18-21]. However, Doorgeest does not expressly teach that swapping of the displays of the larger and smaller-size displays based on a managed proficiency of the user. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178